354 F.2d 659
Calvin G. BARNHART, Appellee,v.AMERICAN OIL COMPANY, a corporation, Appellant.
No. 10129.
United States Court of Appeals Fourth Circuit.
Argued January 3, 1966.
Decided January 10, 1966.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News; Walter E. Hoffman, Judge.
Joseph A. Gawrys, Norfolk, Va. (Hugh S. Meredith and Vandeventer, Black, Meredith & Martin, Norfolk, Va., on brief), for appellant.
Ralph T. Baker and William McL. Ferguson, Newport News, Va., for appellee.
Before BOREMAN and J. SPENCER BELL, Circuit Judges, and BUTLER, District Judge.
PER CURIAM:


1
Upon consideration of the record, briefs and oral argument of counsel, we affirm on the opinion of the District Court.1


2
Affirmed.



Notes:


1
 Barnhart v. American Oil Company, D. C., 237 F. Supp. 492